DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 7/08/2021 to claims 13, 14, 22, and 26 have been entered. Claims 1-6 were canceled in a previous reply. Claims 7-26 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (ACS Applied Materials and Interfaces (2014), 6, 9622-9633) in view of Bonab et al. (BMC Cell Biology (2006), 7(14)) and as evidenced by Lonza document # TS-TP-212-11 (2011, 2 pages; of record).
Claim 12 recites “for a patient”, which has been fully considered but not afforded any patentable weight as this is merely a statement of intended use. See M.P.E.P. § 2111.02 and 2111.04.
Kang teaches a tissue engineered bone graph comprising human mesenchymal stem cells engineered as periosteum and beta-tricalcium phosphate scaffold, wherein the engineered periosteum is wrapped around the beta-tricalcium phosphate scaffold (Abstract and Fig. 1; Methods at p9624-9623), reading in part on claims 12, 16, and 17, the embodiment of complete wrapping for claim 18, the embodiment of metals (i.e. st page), reading on claim 22. 
Regarding claim 12, Kang does not teach a MSC passage number of three or less. Regarding claim 26, Kang does not teach a MSC passage number of three or two. Regarding claim 16, Kang does not teach a MSC passage number of three. Regarding claim 17, Kang does not teach a MSC passage number of two.
Bonab teaches methods of long term culturing mesenchymal stem cells (Abstract). Bonab teaches that starting after the 5th passage in vitro, the mesenchymal stem cells lose a fraction of their differentiation capacity into osteocytes and adipocytes and wherein the loss of differentiation increases with each successive/cumulative passage (paragraph spanning p2-3 and Table 2; also Table 1 that relates population doublings (PD) to passage number), reading on claim 12, 16, 17, and 26. Bonab teaches there were no significant differences in average number of harvested MSCs from passages 1-10 (Table 1; 3rd paragraph under Results starting “Primary culture took between…”), reading on claims 12, 16, 17, and 26. Bonab teaches that for mesenchymal stem cells passaged multiple times up to 120 days, 9 out of 11 samples survived 8-10 passages and 100-164 days and that two samples survived up to 63 and 95 days at passage 5 and 6 respectively (p2, right column, paragraph starting “The goal of this study…”), reading in-part on the passage number of claims 12, 16, 17, and 26.
Regarding claims 12, 16, and 17, and 26, it would have been obvious before the invention was filed to substitute the mesenchymal stem cells of Kang with the lower passaged mesenchymal stem cells of Bonab. A person of ordinary skill in the art would in vitro, the mesenchymal stem cells lose a fraction of their differentiation capacity into osteocytes and adipocytes and wherein the loss of differentiation increases with each successive/cumulative passage and that there is probability that the stem cells cannot be passage beyond five times, and so the substitution would be predictably advantageous to preserve the differentiation and expansion capacity of the mesenchymal stem cells in Kang’s bone graph composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Bonab as evidenced by the Lonza document as applied to claims 12 and 22 above, and further in view of Karaoz et al. (Journal of Cellular Physiology (2011), 226, 1367-1382).
The teachings of Kang, Bonab, and the Lonza document are relied upon as set forth above. The Lonza document further teaches that the hMSCs are CD105+ and CD34- (1st page, “Characterization of the cells”; i.e. an absolute positive or negative), and so Kang as evidenced by the Lonza document reads on claim 25 and reads in part on claim 24.

Karaoz teaches that human mesenchymal stem cells obtained from bone marrow are positive for Oct4 (Pou5f1), Sox2, and Nanog (Fig. 5B), and CD10 (Fig. 1, 3rd row from the top and 3rd column from the right), reading on claim 23. Karaoz teaches that that human mesenchymal stem cells obtained from bone marrow are 98.89% positive for CD73 (Fig. 1, 2nd row from the bottom and 3rd column from the left) and 98.89% positive from CD90 ((Fig. 1, 3rd row from the bottom and 3rd column from the left), reading on claim 24. Karaoz teaches that teaches that human mesenchymal stem cells obtained from bone marrow are only 0.02% positive for CD34 (Fig. 1, 2nd row from the top and 2nd column from the left), alternatively reading on claim 25.
Regarding claims 23 and 24 and alternatively for claim 25, the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). Also see M.P.E.P. § 2112. In this case and absent any showing to the contrary, the human mesenchymal stem cells obtained from bone marrow as taught by Kang as evidenced by the Lonza document inherently possess the claimed cell marker expression pattern further in view of Karaoz. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 7-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Tissue Engineering (2007), 13(3), 435-445) in view of Bonab et al. (BMC Cell Biology (2006), 7(14)) and as evidenced by an NICHD summary article on bone health (2016, 2 pages).
In view of the 35 U.S.C. § 112(d) rejections above, claims 13 and 14 are rejected with independent claim 12.
Xie teaches methods of treating bone injury in subjects, the methods comprising seeding bone allografts with murine mesenchymal stem cells (i.e. the C9 cell line), and wherein the cell-loaded SIS membrane is wrapped around bone allografts, and 2) administering the cell-seeded scaffolds to murine subjects in need of treatment thereof for femur injury (p436-437, 1st three paragraphs of the Methods section), reading in-part on claims 7-9, the embodiments of traumatic extremity injury or large bone defect for claim 11, and claims 12-14, 16, and 18. Xie teaches that the cell-seeded scaffolds displayed robust periosteal bone formation at 4 weeks post-transplantation (Fig. 3; p439-440, paragraph starting “To assess the effects of ...”), reading on treating bone injury for claims 7 and 11. Xie teaches devitalized bone allografts (p436, 2nd paragraph under Materials and Methods), reading on claim 19. Xie teaches seeding the human mesenchymal stem cells at an initial density of 1.5 * 105 cells/cm2 (i.e. 150,000) (p9624, subheading 2.3), reading in part on claim 26.
Regarding claims 10 and 15, while Xie is silent regarding the presence of metals, the bone allograft scaffold must necessarily comprise calcium within the bone as evidenced by the NICHD article, and because Xie does not teach any step of bone 
Regarding claim 26, Xie does not teach any MSC density of 20,000 cells/cm2. However, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05(II) and (III). In this case, Xie teaches that the initial MSC seeding density is a result effective variable for the downstream culture of those cells and subsequent assembly of the cells into a bone graph composition as claimed. Also, see M.P.E.P. § 2113 in so much that while claim 26 recites a product-by-process limitation the patentablity of the claim is based on the product itself and so the claimed cell density is not part of the product. Therefore, the burden is shifted back to Applicant to show the criticality of the claimed and product-by-process limitation to initial cell density.
Regarding claims 7 and 12, Xie does not teach a MSC passage number of five or less. Regarding claim 8 and 16, Xie does not teach a MSC passage number of three. Regarding claim 9 and 17, Xie does not teach a MSC passage number of two.
Bonab teaches methods of long term culturing mesenchymal stem cells (Abstract). Bonab teaches that starting after the 5th passage in vitro, the mesenchymal stem cells lose a fraction of their differentiation capacity into osteocytes and adipocytes rd paragraph under Results starting “Primary culture took between…”), reading on claims 7-9, 12, 16, 17, and 26. Bonab teaches that for mesenchymal stem cells passaged multiple times up to 120 days, 9 out of 11 samples survived 8-10 passages and 100-164 days and that two samples survived up to 63 and 95 days at passage 5 and 6 respectively (p2, right column, paragraph starting “The goal of this study…”), reading in-part on the passage number of claims 12, 16, 17, and 26.
Regarding claims 7-9, 12, 16, 17, and 26, it would have been obvious before the invention was filed to substitute the mesenchymal stem cells of Xie with the lower passaged mesenchymal stem cells of Bonab. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Xie and Bonab are directed towards mesenchymal stem cells. The skilled artisan would have been motivated to do so because Bonab teaches that starting after the 5th passage in vitro, the mesenchymal stem cells lose a fraction of their differentiation capacity into osteocytes and adipocytes and wherein the loss of differentiation increases with each successive/cumulative passage and wherein the loss of differentiation increases with each successive/cumulative passage and that there is probability that the stem cells cannot be passage beyond five times, and so the substitution would be predictably advantageous to preserve the differentiation capacity of the mesenchymal stem cells in Xie’s bone graph composition.
.

Claims 7-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (Biomaterials (2014), 35, 2752-2759;) in view of in view of Bonab et al. (BMC Cell Biology (2006), 7(14)).
In view of the 35 U.S.C. § 112(d) rejections above, claims 13 and 14 are rejected with independent claim 12.
Long teaches methods and compositions for treating bone injury in subjects, the composition comprising mesenchymal stem cell (MSC) sheets wrapped around devitalized bone allografts thus generating periosteum-like MSC sheets (p2753, subheadings 2.3, 2.4, 2.8, and 2.9; p2754, subheading 3.1), reading in part on claim 12-14, 18, and 19. Long teaches methods of treating subjects by administering the MSC sheet wrapped bone allografts to subjects suffering from femoral defects (p2754, subheading 2.1 and 2.10), reading in part on claims 7, the embodiment of bone allograph for claim 10, and the embodiments of traumatic extremity injury and large bone defect of claim 11. Long teaches covering the MSC sheets with a cell transfer membrane at 25°C for 10 minutes, then detaching the MSC-loaded cell transfer membrane from a thermoresponsive culture plate, placing the detaching MSC-loaded cell transfer membrane into a new dish with the cell layer facing up, placing the devitalized bone allografts on top of the MSC sheets, wrapping the devitalized bone allograft in one layer of cell sheet, incubating for an additional 30 minutes at 37°C in fresh media to release the membrane, removing the membrane from the MSC sheet, 2 for subsequent cell expansion (p2753, subheading 2.3), reading on the cell density of claim 26 (i.e. 200 cells/mm2 x 100 mm2/cm2 = 20,000 cells/cm2). Regarding claims 10 and 15, while Long is silent regarding the presence of metals, the bone allograft scaffold must necessarily comprise calcium within the bone as evidenced by the NICHD article, and because Long does not teach any step of bone demineralization which would plainly indicate the removal of the calcium from the bone. See M.P.E.P. § 2112. Therefore, Long as evidenced by the NICHD article reads on the embodiment of metals for claims 10 and 15.
Regarding claims 7 and 12, Long does not teach a MSC passage number of three or less. Regarding claim 8 and 16, Long does not teach a MSC passage number of three. Regarding claim 9 and 17, Long does not teach a MSC passage number of two.
Bonab teaches methods of long term culturing mesenchymal stem cells (Abstract). Bonab teaches that starting after the 5th passage in vitro, the mesenchymal stem cells lose a fraction of their differentiation capacity into osteocytes and adipocytes and wherein the loss of differentiation increases with each successive/cumulative passage (paragraph spanning p2-3 and Table 2; also Table 1 that relates population doublings (PD) to passage number), reading on claim 12, 16, and 17. Bonab teaches rd paragraph under Results starting “Primary culture took between…”), reading on claims 7-9, 12, 16, and 17. Bonab teaches that for mesenchymal stem cells passaged multiple times up to 120 days, 9 out of 11 samples survived 8-10 passages and 100-164 days and that two samples survived up to 63 and 95 days at passage 5 and 6 respectively (p2, right column, paragraph starting “The goal of this study…”), reading in-part on the passage number of claims 12, 16, 17, and 26.
Regarding claims 7-9, 12, 16, 17, and 26, it would have been obvious before the invention was filed to substitute the mesenchymal stem cells of Long for the lower passaged mesenchymal stem cells of Bonab. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Long and Bonab are directed towards mesenchymal stem cells. The skilled artisan would have been motivated to do so because Bonab teaches that starting after the 5th passage in vitro, the mesenchymal stem cells lose a fraction of their differentiation capacity into osteocytes and adipocytes and wherein the loss of differentiation increases with each successive/cumulative passage and wherein the loss of differentiation increases with each successive/cumulative passage and that there is probability that the stem cells cannot be passage beyond five times, and so the substitution would be predictably advantageous to preserve the differentiation capacity of the mesenchymal stem cells in Long’s bone graph composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 5-10 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On page 7 of the reply, Applicant alleges that Kang teaches away from the claimed method. This is not found persuasive of error as nothing in Kang criticizes or discredits the claimed methods; see M.P.E.P. § 2123.
In response to applicant's arguments against the references individually on pages 7-8 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant’s arguments over Kang, Xie, Long, and Bonab individually does not address what the respective combination of references would or would not suggest to a person of ordinary skill in the art.
Applicant’s arguments on pages 8-9 of the reply are noted, but are not found persuasive of error as the criticality of the claimed cell passage range has not yet been established. See M.P.E.P. § 2144.05.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Sean C. Barron/Primary Examiner, Art Unit 1653